Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-8, 10, 16, 21-23, 31-33 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 27 recites "… including a compartment of at least one of the second or third panels defines a compartment," it is unclear what exactly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill i n the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 5-8, 10, 16, 21-23, 31-33 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart 9,225,377 in view of McCutcheon 2004/0118579.
Regarding claim 1, Hart discloses a protective cover (110, Fig 1) to at least partially cover a personal computing device (102, Fig 1), the cover comprising: a first panel (112, Fig 1); a chassis of the personal computing device (exterior/housing of 102); and a second panel (1031, Fig 10a) to be rotatably coupled to the first panel at a first fold line (1032, Fig 12b), to support the (1022, Fig 12b); a third panel (1033, Fig 10a) rotatably coupled to the second panel at a second fold line (1038, Fig 10a); and a fourth panel (1035 or 1037 Fig 10b), the third panel rotatably coupled to the fourth panel at the first fold line (see Fig 10b), the first, second, third and fourth panels corresponding to four quadrants of an outer surface of the cover (see Figs 10a-10d).
Hart does not expressly teach the first panel thermally coupled to the chassis of the personal computing device, to define a heatsink of the personal computing device.
McCutcheon however teaches a heat sink that is configured to adhere to surfaces (Fig 1a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the  first panel of Hart to include a heatsink, that is thermally coupled to the chassis of the device, as taught by McCutcheon, in order to help cool and dissipate heat from hot surfaces and/or heat generating components from the computing device [par 0002, McCutcheon), thereby regulating cooling efficiency and enhancing reliability.
claim 5, Hart in view of McCutcheon discloses the cover as defined as claimed, Hart teaches further including a locking hinge (760, 762 Fig 7) operatively coupled between the second panel and the first panel (at 770, 772 Fig 12b).
Regarding claim 6, Hart in view of McCutcheon discloses the cover as defined as claimed, Hart teaches wherein when the second and third panels are folded together, a stand with a triangular cross-sectional profile is defined (see Fig 10c)
Regarding claim 7, Hart in view of McCutcheon discloses the cover as defined as claimed, Hart teaches wherein the first fold line is an angled fold line (see Fig 12b).
Regarding claim 8, Hart in view of McCutcheon discloses the cover as defined as claimed, Hart teaches further including a chamfered edge on at least one of the first or second panels (see chamfered edge at top corner Fig 10a).
Regarding claim 10, Hart in view of McCutcheon discloses the cover as defined as claimed, further including a fifth panel (122 including 139, Fig 2) to inherently cover a display of the personal computing device, the fifth panel rotatably coupled to the third and fourth panels (Figs 1-13a).
Regarding claim 16, Hart discloses a personal computing device (102, Fig 1) inherently comprising: a chassis (Fig 1); and a protective cover (110, Fig 1) including: a first panel (112, Fig 1), a second panel (1031, Fig 10a) rotatably coupled to the first panel at a first fold line (1032, Fig 12b), the second panel to support the personal computing device to stand at an angle from a surface (1022, Fig 12b); a third panel (1033, Fig 10a) rotatably coupled to the second panel at a second fold line (1038, Fig 10a); and a fourth panel (1035 or 1037 Fig 10b), the third panel rotatably coupled to the fourth panel at the first fold line (see Fig 10b), the first, second, third and fourth panels respectively corresponding to first, second, third and fourth quadrants of an outer surface of the cover (see Figs 10a-10d).
Hart does not expressly teach the first panel thermally coupled to the chassis of the personal computing device, to define a heatsink of the personal computing device.
McCutcheon however teaches a heat sink that is configured to adhere to surfaces (Fig 1a).
[par 0002, McCutcheon), thereby regulating cooling efficiency and enhancing reliability.
Regarding claim 21, Hart in view of McCutcheon discloses the personal computing device as defined as claimed, wherein the second and third panels are to be folded into a stand having a triangular cross-sectional profile that contacts the surface (see Fig 10c).
Regarding claim 22, Hart in view of McCutcheon discloses the personal computing device as defined as claimed, Hart teaches wherein the second fold line is an angled fold line disposed between the first second and third panels (see Fig 10b).
Regarding claim 23, Hart in view of McCutcheon discloses the personal computing device as defined as claimed, Hart further including a chamfered edge on at least one of the second or third panels (see chamfered edge at top corner Fig 10a).
Regarding claim 25, Hart in view of McCutcheon discloses the personal computing device as defined as claimed, further including a fifth panel (122 including 139, Fig 2) to inherently cover a display of the personal computing device, the fifth panel rotatably coupled to the third and fourth panels (Figs 1-13a).
Regarding claim 31-33, the fabrication method steps are necessitated by the already rejected structure of Hart in view of McCutcheon (see the rejection to claim 1 above).
Regarding claim 36, Hart in view of McCutcheon discloses the cover as defined as claimed, Hart teaches wherein the fourth panel is rotatably coupled to the first panel at the second fold line (see Figs 10a-10d).

Allowable Subject Matter
Claims 4, 9, 12-15, 19, 24, 27-30 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4.  The cover as defined in claim 1, further including a slide to accommodate a folding length variation associated with folding of at least one of the second, third or fourth panels.
Claim 9. The cover as defined in claim 1, wherein the second and third panels define first and second kickstands, respectively, the first and second kickstands operatively coupled to a sync axle.
Claim 12. The cover as defined in claim 1, wherein at least one of the second or third panels defines a compartment to receive and store a removable keyboard associated with the personal computing device.
Claim 13. The cover as defined in claim 1, wherein the at least one of the second or third panels includes a kickstand.
Claim 14. The cover as defined in claim 1, further including a graphite conductor extending from the first panel to the second panel to thermally couple the chassis to the second panel.
*Claim 15 depend, either directly or indirectly, from claim 14 and are therefore allowable for at least the same reasons. 
Claim 19.  The personal computing device as defined in claim 16, further including a slide to accommodate a folding length variation associated with at least one of the first or second panels.
Claim 24. The personal computing device as defined in claim 16, wherein the second and third panels define first and second kickstands, respectively, the first and second kickstands operatively coupled to a sync axle.
*Claim 27.  The personal computing device as defined in claim 16, further including a compartment of at least one of the second or third panels defines a compartment to receive and store a removable keyboard associated with the personal computing device. (See 112 rejection above).
Claim 28. The personal computing device as defined in claim 16, wherein the at least one of the second or third panels includes a kickstand.
Claim 29. The personal computing device as defined in claim 16, further including a graphite conductor extending from the first panel to the second panel to thermally couple the chassis to the second panel.
Claim 30. The personal computing device as defined in claim 29, further including a plate disposed within the second panel the plate thermally coupled to the graphite conductor.
Claim 34. The cover as defined in claim 1, further including a heat pipe extending from the first panel to at least one of the second, third or fourth panels.
Claim 35. The cover as defined in claim 1, further including a heat pipe extending from the first panel to the fourth panel, the first and fourth panels fixed to the chassis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RASHEN E MORRISON/Examiner, Art Unit 2841                                                                                                                                                                                                        
/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
March 10, 2021